Citation Nr: 1808779	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heat intolerance/heat stroke.

2.  Entitlement to service connection for heart attack, claimed as secondary to heat intolerance/heat stroke. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1976 and from February 16, 1991 to February 21, 1991 with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for further development before a decision may be made on the merits.  

Service Connection for Heat Intolerance/Heat Stroke

The Veteran contends that he currently has heat intolerance due to a heat stroke he suffered during a period of ACDUTRA while serving in the Army National Guard.  Specifically, the Veteran contends that he suffered a heat stroke during the final days of a period of ACDUTRA in June 1995.  He further contends that he was sent for treatment to the Carl D. Darnall Army Medical Center in Foot Hood, Texas.  See, VA From 21-4138, Statement in Support of Claim received October 2016.  The Veteran's military personnel records show that he was ordered to attend annual training from June 7, 1995 through June 24, 1995.  

A review of the Veteran's claims file shows that the RO made two attempts to obtain the Veteran's medical records from the Carl D. Darnall Army Medical Center.  The RO made the first records request in April 2017.  A representative from the Carl D. Darnall Army Medical Center responded in April 2017 and reported that the Veteran's medical records have been sent to the National Personnel Records (NPRC) Center.  In October 2017, the RO made a second records request.  A hand written note on the fax cover sheet dated November 2017 reflects that records from the requested time frame are archived.  There is no evidence in the record that the RO attempted to retrieve the Veteran's medical records from the NPRC.  As such, a remand is necessary in order to obtain the Veteran's medical treatment records.    

Additionally, the Veteran has not been provided a VA examination relating to his claim.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

Here, the Veteran has stated the he continues to have heat related symptoms.  See Correspondence received August 2010.  The Veteran is competent to report symptoms such as problems when being exposed to heat, as doing so only requires personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, a June 26, 1995 note, two days after his period of ACDUTRA ended, from the Veteran's private physician reflects that the Veteran was not able to attend work due to illness.  Furthermore, the Veteran has competently and credibly stated that he has had heat related problems since service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.    


Service Connection for Heart Attack

The claim for entitlement to service connection for heart attack, claimed as secondary to heat intolerance/heat stroke is inextricably intertwined with the Veteran's claim for service connection for heat intolerance/heat stroke.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).          

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he clarify the dates of treatment/hospitalization at the Carl D. Darnall Army Medical Center in Foot Hood, Texas.  Thereafter, contact the NPRC and any other appropriate facility to request the identified clinical records from the Carl D. Darnall Army Medical Center.  All efforts to locate such records must be documented in the claims file and the Veteran notified accordingly of any negative response.  

If possible, the Veteran should obtain these records himself.

2.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any heat related disability.   Provide a copy of this Remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for any heat related disability demonstrated since the Veteran's June 1995 period of ACDUTRA, found on current examination or in the record.  

b)  For each heat related disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's June 1995 period of ACDUTRA or is otherwise etiologically related to the Veteran's June 1995 period of ACDUTRA.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for the opinion given.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability.  Provide a copy of this Remand and the record for the examiner to review.  Any all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for all heart conditions demonstrated since the Veteran's June 1995 period of ACDUTRA, found on current examination or in the record.

b)  For each heart disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's June 1995 period of ACDUTRA or is otherwise etiologically related to the Veteran's June 1995 period of ACDUTRA.  

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any heart disability is proximately due to or the result of the Veteran's heat intolerance/heat stroke.

d)  If not, whether it is at least as likely as not (50 percent or greater probability) that any heart disability was aggravated by the Veteran's heat intolerance/heat stroke.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.  

4.  After completion of the above, review the expanded record, including evidence entered since the most recent supplemental statement of the case and determine, whether service connection may be granted.  If the benefits sought remain denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




